UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2109


In re:   GARY BUTERRA WILLIAMS,

                      Petitioner.



                 On Petition for Writ of Mandamus.
                      (No. 3:11-cv-00709-HEH)


Submitted:   October 11, 2012             Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary Buterra Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gary   Buterra   Williams   petitions   for   a   writ   of

mandamus, alleging the district court has unduly delayed acting

on his motion to amend his 28 U.S.C. § 2254 (2006) petition.        He

seeks an order from this court directing the district court to

act.     We find there has been no undue delay in the district

court.    Accordingly, although we grant leave to proceed in forma

pauperis, we deny the mandamus petition.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                     PETITION DENIED




                                  2